 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KYREE BREEDLOVE,                                   Case No. 1:18-cv-01669-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                          ACTION
14    V. FIGUEROA, et al.,                               FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DISMISSAL OF CERTAIN
15                       Defendants.                     CLAIMS AND DEFENDANTS
16                                                       (ECF Nos. 1, 9, 10)
17                                                       FOURTEEN (14) DAY DEADLINE
18

19   I.     Background

20          Plaintiff Kyree Breedlove is a state prisoner proceeding pro se and in forma pauperis in this

21   civil rights action pursuant to 42 U.S.C. § 1983.

22          On May 15, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff stated a

23   cognizable claim for excessive force in violation of the Eighth Amendment against Defendant

24   Figueroa, but failed to state any other cognizable claims. (ECF No. 9.) The Court ordered Plaintiff

25   to either file a first amended complaint or notify the Court of his willingness to proceed only on the

26   cognizable claim. (Id.) On May 28, 2019, Plaintiff notified the Court of his willingness to proceed

27   only on the cognizable claim identified by the Court. (ECF No. 14.)

28   ///
                                                         1
 1   II.     Screening Requirement and Standard

 2           The Court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 4   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or

 5   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

 6   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 7           A complaint must contain “a short and plain statement of the claim showing that the pleader

 8   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

10   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

11   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

12   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

13   2009) (internal quotation marks and citation omitted).

14           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

15   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

16   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

17   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

18   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

19   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

20   III.    Allegations in Plaintiff’s Complaint
21           Plaintiff is currently housed at Kern Valley State Prison in Delano, California, where the

22   events in the complaint are alleged to have occurred. Plaintiff names the following defendants: (1)

23   Officer V. Figueroa; (2) Officer S. Savoie; and (3) Officer V. Flores.

24           Plaintiff asserts excessive force in violation of the Eighth Amendment and alleges as

25   follows:

26           On 9/6/18 at or around 8:10 AM C/O Figueroa and C/O S. Savoie asked me to step
             out my cell so they can search I complied an went to lower “C” section shower and
27           locked myself in around 5 mins later C/O V. Figueroa told C/O Flores to open the
             shower I walked back to my cell and C/O Flores locked me in my cell before the
28           officers left I remembered to ask for a cell search [receipt] at witch [sic] time C/O
                                                        2
 1          Figueroa told me to “Shut the fuck up” I said what man call the [sergeant]” at that
            time he grabbed his can of []pepper spray and motioned for C/O Flores to reopen
 2          my cell door when my cell door opened C/O Figueroa sprayed his can of O/C MK9
            pepper spray directly in my eye I turned around and put my hands in the air and
 3          walked to the back of the cell and assumed a prone [position] the officer then
            walked in the cell and sprayed the rest of his can to the back of my head and ears
 4          He put me in cuffs and dragged me out the cell by my [ankles through] a puddle of
            O.C. MK9 peeper spray I thought I was gunna [sic] die
 5

 6   (ECF No. 1 at 3.) Plaintiff claims that he had an ear infection due to the spray and had to get glasses
 7   for damage to his vision caused by the pepper spray. (Id.) As relief, Plaintiff seeks monetary
 8   damages.
 9   IV.    Discussion
10          A.      Linkage Requirement
11          The Civil Rights Act under which this action was filed provides:
12          Every person who, under color of [state law] ... subjects, or causes to be subjected,
            any citizen of the United States ... to the deprivation of any rights, privileges, or
13          immunities secured by the Constitution ... shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress.
14

15   42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between
16   the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See
17   Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed. 2d 611 (1978); Rizzo v.
18   Goode, 423 U.S. 362, 96 S. Ct. 598, 46 L.Ed. 2d 561 (1976). The Ninth Circuit has held that “[a]
19   person ‘subjects another to the deprivation of a constitutional right, within the meaning of section
20   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform an
21   act which he is legally required to do that causes the deprivation of which complaint is made.”
22   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
23          Here, Plaintiff’s complaint fails to adequately link Defendants Flores and Savoie to any
24   violation of his rights. Although Plaintiff mentions these defendants in his allegations, he does not
25   adequately link them to any act or omission that resulted in a violation of his constitutional rights.
26   If Plaintiff elects to amend his complaint, he must allege what each of these defendants did or did
27   not do that resulted in a constitutional violation.
28   ///
                                                           3
 1            B.     Eighth Amendment – Excessive Force

 2            The Eighth Amendment protects prisoners from inhumane methods of punishment and

 3   from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.

 4   2006). The unnecessary and wanton infliction of pain violates the Cruel and Unusual Punishments

 5   Clause of the Eighth Amendment. Hudson v McMillian, 503 U.S. 1, 5 (1992) (citations omitted).

 6   Although prison conditions may be restrictive and harsh, prison officials must provide prisoners

 7   with food, clothing, shelter, sanitation, medical care, and personal safety. Farmer v. Brennan, 511

 8   U.S. 825, 832–33 (1994) (quotations omitted).

 9            For claims of excessive physical force, the issue is “whether force was applied in a good-

10   faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,

11   503 U.S. at 7. Relevant factors for this consideration include “the extent of injury... [,] the need for

12   application of force, the relationship between that need and the amount of force used, the threat

13   ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the severity of

14   a forceful response.’” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986)).

15            At the pleading stage, the Court finds that Plaintiff's complaint states a cognizable claim for

16   excessive force in violation of the Eighth Amendment against Defendant Figueroa. However,

17   Plaintiff does not state a cognizable excessive force claim against Defendants Savoie or Flores.

18   Plaintiff’s complaint lacks any factual allegations to suggest that they were involved in any use of

19   force.

20            Insofar as Plaintiff is attempting to assert that Defendants Flores and Savoie failed to
21   intervene in the use of excessive force, his complaint also fails to state a cognizable claim. Prison

22   officials have a duty to take reasonable steps to protect inmates from physical abuse. Farmer, 511

23   U.S. at 832–33; Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). “[A] prison official can

24   violate a prisoner’s Eighth Amendment rights by failing to intervene.” Robins v. Meecham, 60 F.3d

25   1436, 1442 (9th Cir. 1995). As currently pled, however, Plaintiff’s allegations do not demonstrate

26   that either Defendant Flores or Defendant Savoie were in a position to intervene in the use of
27   excessive force by Defendant Figueroa.

28   ///
                                                         4
 1   V.      Conclusion and Recommendation

 2           Plaintiff’s complaint states a cognizable claim for excessive force in violation of the Eighth

 3   Amendment against Defendant Figueroa, but fails to state any other cognizable claims against any

 4   other defendants.

 5           Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a Fresno

 6   District Judge to this action.

 7           Furthermore, it is HEREBY RECOMMENDED that:

 8           1.      This action proceed on Plaintiff’s complaint, filed December 10, 2018, (ECF No.

 9                   1), against Defendant Figueroa for excessive force in violation of the Eighth

10                   Amendment; and

11           2.      All other claims and defendants be dismissed based on Plaintiff’s failure to state

12                   claims upon which relief may be granted.

13           These Findings and Recommendations will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

15   (14) days after being served with these Findings and Recommendations, Plaintiff may file written

16   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

17   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

18   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

19   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

20   F.2d 1391, 1394 (9th Cir. 1991)).
21
     IT IS SO ORDERED.
22

23        Dated:   May 31, 2019                                /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        5
